Exhibit 10.1

 

Execution Copy

AMENDING AGREEMENT

 

THIS AMENDING AGREEMENT is made effective the 15th day of March, 2018, among
Civeo Corporation (the "Purchaser"), the Torgerson Family Trust, 989677 Alberta
Ltd., 1818939 Alberta Ltd., 2040618 Alberta Ltd., 2040624 Alberta Ltd., 2073357
Alberta Ltd., 2073358 Alberta Ltd., Lance Torgerson (“Torgerson”) and Noralta
Lodge Ltd. (the “Corporation”), each of such parties are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS the Parties have previously entered into an Share Purchase Agreement
dated effective November 26, 2017 (the "Purchase Agreement");

 

AND WHEREAS following the date of execution of the Purchase Agreement and prior
to the Closing Date the Alberta Labour Relations Board received an application
for certification as bargaining agent brought by the UNITE HERE Local 47
affecting certain classes of employees of the Corporation (the "Certification
Application");

 

AND WHEREAS UNITE HERE Local 47 was certified as the bargaining agent for
certain classes of employees of the Corporation and it is expected that the
Corporation may be subject to increased employee compensation, pension and
benefit costs;

 

AND WHEREAS in light of such Certification Application the Parties wish to amend
the terms of the Purchase Agreement;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of this Agreement
and the mutual terms and conditions set forth herein and other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged by
each of the parties hereto), the parties hereto agree as follows:

 

1.

All defined terms used in this Amending Agreement which are not otherwise
defined herein shall have the meaning given thereto in the Purchase Agreement.

 

Amendments Respecting Defined Terms

 

2.

The definition of "Ancillary Transaction Documents" contained at Section 1.1(h)
of the Purchase Agreement shall be deleted and replaced with the following:

 

"Ancillary Transaction Documents" means the Escrow Agreement, Escrowed Shares
Escrow Agreement, Supplemental Escrow Agreement, Non-Competition Agreements and
Registration Rights Agreement;"

 

3.

The definition of "Escrow Agent" contained at Section 1.1(ddd) of the Purchase
Agreement shall be deleted and replaced with the following:

 

"Escrow Agent" means Alliance Trust Company, acting as escrow agent pursuant to
the Escrow Agreement, the Escrowed Shares Escrow Agreement and the Supplemental
Escrow Agreement;

 

 

--------------------------------------------------------------------------------

 

 

4.

The definition of "Escrow Agreement" contained at Section 1.1(eee) of the
Purchase Agreement shall be deleted and replaced with the following:

 

"Escrow Agreement" means the escrow agreement in respect of Cdn.$28,500,000 of
the Escrow Amount to be entered into by and between the Purchaser, the Vendors
and the Escrow Agent as at the Closing Time, substantially in the form attached
hereto as Exhibit "1";

 

5.

The following definition of "Escrowed Common Shares" shall be inserted as
Section 1.1(fff.1) of the Purchase Agreement:

 

"Escrowed Common Shares" has the meaning given in Section 2.3(a)(ii);

 

6.

The following definition of "Escrowed Preferred Shares" shall be inserted as
Section 1.1(fff.2) of the Purchase Agreement:

 

"Escrowed Preferred Shares" has the meaning given in Section 2.3(a)(iii);

 

7.

The definition of "Escrowed Shares " contained at Section 1.1(ggg) of the
Purchase Agreement shall be deleted and replaced with the following:

 

"Escrowed Shares" means the Escrowed Common Shares and the Escrowed Preferred
Shares;

 

8.

The definition of "Escrowed Shares Escrow Agreement" contained at Section
1.1(hhh) of the Purchase Agreement shall be deleted and replaced with the
following:

 

"Escrowed Shares Escrow Agreement" means the escrow agreement in respect of
13,491,100 Escrowed Common Shares to be entered into by and between the
Purchaser, the Vendors and the Escrow Agent as at the Closing Time, in the form
mutually agreed upon by the Vendors and the Purchaser;

 

9.

The definition of "Registration Rights Agreement" contained at Section 1.1(iiii)
of the Purchase Agreement shall be deleted and replaced with the following:

 

“Registration Rights Agreement” means the Registration Rights, Lock-Up and
Standstill Agreement to be entered into between the Purchaser and each of the
Vendors, at Closing, in the form attached hereto as Exhibit “4”, with any
revisions to such form that are required in order to conform the defined terms
used therein with the defined terms which are amended by or added to this
Agreement by the amending agreement dated March 15, 2018 among the Parties;

 

10.

The following definition of "Supplemental Escrow Agreement" shall be inserted as
Section 1.1(zzzzz.1) of the Purchase Agreement:

 

"Supplemental Escrow Agreement" means the escrow agreement in respect of
Cdn.$14,959,749 of the Escrow Amount in cash, 2,340,824 of the Escrowed Common
Shares, and the 692 Escrowed Preferred Shares to be entered into by and between
the Purchaser, the Vendors and the Escrow Agent as at the Closing Time, in the
form mutually agreed upon by the Vendors and the Purchaser;

 

 

--------------------------------------------------------------------------------

 

 

Payment of Purchase Consideration

 

11.

Section 2.3(a)(ii) of the Purchase Agreement is hereby deleted and replaced with
the following:

 

"Thirty Two Million Seven Hundred Ninety Thousand Eight Hundred and Sixty Eight
(32,790,868) Purchaser Common Shares shall be issued to the applicable Vendors
in accordance with the allocation set forth in Schedule "A", of which an
aggregate of Fifteen Million Eight Hundred Thirty One Thousand Nine Hundred
Twenty Four (15,831,924) Purchaser Common Shares (the "Escrowed Common Shares")
shall be deposited with the Escrow Agent on the Closing Date. For greater
certainty, Thirteen Million Four Hundred Ninety One Thousand One Hundred
(13,491,100) of such Escrowed Common Shares shall be deposited with the Escrow
Agent pursuant to the terms of the Escrowed Shares Escrow Agreement and Two
Million Three Hundred Forty Thousand Eight Hundred and Twenty Four (2,340,824)
of such Escrowed Common Shares shall be deposited with the Escrow Agent pursuant
to the terms of the Supplemental Escrow Agreement;"

 

12.

Section 2.3(a)(iii) of the Purchase Agreement is hereby deleted and replaced
with the following:

 

"Nine Thousand Six Hundred and Seventy Nine (9,679) Purchaser Preferred Shares
shall be issued to the Torgerson Trust, of which an aggregate of Six Hundred and
Ninety Two (692) Purchaser Preferred Shares shall be deposited with the Escrow
Agent on the Closing Date pursuant to the terms of the Supplemental Escrow
Agreement (the "Escrowed Preferred Shares");"

 

13.

Section 2.3(a)(v) of the Purchase Agreement is hereby deleted and replaced with
the following:

 

"Cdn.$43,459,749 in cash shall be deposited with the Escrow Agent as at the
Closing Date pursuant to the terms of the Escrow Agreement and the Supplemental
Escrow Agreement (the "Escrow Amount"), of which Cdn.$28,500,000 shall be
deposited with the Escrow Agent pursuant to the terms of the Escrow Agreement
and Cdn.$14,959,749 shall be deposited with the Escrow Agent pursuant to the
terms of the Supplemental Escrow Agreement;"

 

14.

Section 2.5(a) of the Purchase Agreement is hereby deleted and replaced with the
following:

 

"the Escrowed Shares referenced in Sections 2.3(a)(ii) and (iii) will be
delivered in certificated form at Closing, and in the case of the Escrowed
Common Shares registered in the name of the applicable Vendors, as allocated in
accordance with Schedule "A", and in the case of the Escrowed Preferred Shares
registered in the name of the Torgerson Trust, and shall be deposited with the
Escrow Agent on Closing;"

 

15.

Section 2.5(c) of the Purchase Agreement is hereby deleted and replaced with the
following:

 

"the Consideration Shares referenced in Section 2.3(a)(iii) (being the Purchaser
Preferred Shares) other than the Escrowed Preferred Shares will be delivered in
certificated form at Closing, registered in the name of the Torgerson Trust."

 

16.

Section 2.6(d)(i)(A) of the Purchase Agreement is hereby deleted and replaced
with the following:

 

"less than the Estimated Working Capital, the Escrow Agent shall promptly, and
in any event, within fifteen (15) days of acceptance of the Closing Balance
Sheet and the Closing Statement by the Vendors or the date of final
determination pursuant to Section 2.6(c) hereof, as applicable, pay from the
Escrow Amount by certified cheque or wire transfer to Purchaser, an amount equal
to the lesser of: (I) the difference between the Working Capital as finally
determined in accordance with the provisions in Section 2.6(c) and the Estimated
Working Capital (the "Final Working Capital Deficiency"); and (II)
Cdn$28,500,000. If the Final Working Capital Deficiency is greater than
Cdn.$28,500,000, then, in addition to payment by the Escrow Agent of
Cdn.$28,500,000 of the Escrow Amount to the Purchaser, the Vendors shall also
pay by certified cheque or wire transfer to the Purchaser within such fifteen
(15) day period, an amount equal to the difference between Cdn.$28,500,000 and
the Final Working Capital Deficiency; or"

 

 

--------------------------------------------------------------------------------

 

 

17.

Section 2.6(d)(vi) of the Purchase Agreement is hereby deleted and replaced with
the following:

 

"The Purchaser shall use their reasonable efforts to complete the Required Work
by no later than 18 months from the Closing Date. On and after the Closing Time,
the Purchaser shall promptly provide the Vendors with evidence of all
expenditures made by the Corporation or the Purchaser in respect of the Required
Work. The amount of any expenditures to complete the Required Work to a maximum
of Cdn.$3,400,000.00 (the "Required Work Cap") shall constitute a deduction from
the Escrow Amount held pursuant to the Escrow Agreement, and shall be the sole
and exclusive remedy of the Purchaser for such expenditures on Required Work,
and, within fifteen (15) days of delivery of evidence of such paid expenditures
for the Required Work, the Escrow Agent shall pay (and shall be jointly
instructed by the Purchaser and the Vendors to pay) from the Escrow Amount held
pursuant to the Escrow Agreement by certified cheque or wire transfer to the
Purchaser, an amount equal to such paid expenditures for the Required Work to a
maximum of the Required Work Cap. If expenditures for Required Work equal to at
least the Required Work Portion of the Escrow Amount held pursuant to the Escrow
Agreement is not completed by the date that is 18 months from the Closing Date,
then an amount equal to the Required Work Portion of the Escrow Amount held
pursuant to the Escrow Agreement, less any amounts previously released to the
Purchaser in respect of any Required Work, shall be paid and released by the
Escrow Agent to the Vendors (and the Escrow Agent shall be jointly instructed by
the Purchaser and the Vendors to do so) from the Escrow Amount held pursuant to
the Escrow Agreement by certified cheque or wire transfer. There shall be no
deduction to the Escrow Amount held pursuant to the Escrow Agreement, the Escrow
Amount held pursuant pursuant to the Supplemental Escrow Agreement, or the
Purchase Price for any amount by which the actual expenditures for the Required
Work exceed the Required Work Cap (the "Excess Expenditures") and the Purchaser
shall not be entitled make any claim against the Vendors or Torgerson pursuant
to Article 10 for any of the Excess Expenditures. Any Dispute in relation to
whether or not the Required Work has been completed, or the amount of any
expenditure in respect of the Required Work by the Purchaser, shall be
determined in accordance with Article 15. For greater certainty, the Parties
acknowledge and agree that the condition of the carpets or general aesthetics at
the Corporation's locations shall not constitute Required Work."

 

Indemnities

 

18.

Section 10.2(f) of the Purchase Agreement is hereby deleted and replaced with
the following:

 

"in respect of any amount in excess of the Required Work Portion of the Escrow
Amount held under the Escrow Agreement to a maximum of the Required Work Cap
incurred by the Purchaser in connection with the Required Work on or before the
date that is 18 months from the Closing Date; and"

 

19.

Section 10.3(k) of the Purchase Agreement is hereby deleted and replaced with
the following:

 

“a Party is not entitled to double recovery even though they may have resulted
from the breach of more than one of the representations, warranties, covenants
and obligations of another Party in this Agreement. No Party has any liability
or obligation with respect to any claim for indemnification to the extent that
such matter was reflected as a Working Capital adjustment pursuant to Section
2.6 of this Agreement, or as a deduction or set-off to the Purchase Price,
including from the portion of the Escrow Amount that is held pursuant to the
Escrow Agreement;”

 

 

--------------------------------------------------------------------------------

 

 

20.

Section 10.3(l) of the Purchase Agreement is hereby deleted and replaced with
the following:

 

"in seeking any recovery of indemnifiable Losses under Section 10.2(a) or
10.2(d), the Purchaser shall first exhaust all funds available from that portion
of the Escrow Amount that is held pursuant to the Escrow Agreement, and
thereafter shall seek recovery from the Representation and Warranty Insurance,
if available, before making any claims against the Vendors or Torgerson
personally;"

 

Conditions Precedent and Closing Deliveries

 

21.

Section 11.2(g) of the Purchase Agreement is hereby deleted and replaced with
the following:

 

"the Purchaser shall have received the Escrow Agreement, the Escrowed Shares
Escrow Agreement and the Supplemental Escrow Agreement, each duly executed by
the Vendors and the Escrow Agent;"

 

22.

Section 11.3(f) of the Purchase Agreement is hereby deleted and replaced with
the following:

 

"the Consideration Shares shall have been (i) duly authorized and validly issued
as fully paid and non-assessable Purchaser Shares; (ii) issued to the Vendors as
contemplated herein with good and marketable title, free and clear of all
Encumbrances other than Encumbrances arising under the Registration Rights
Agreement, Escrowed Shares Escrow Agreement, Supplemental Escrow Agreement and
applicable securities Laws; and (iii) assuming the accuracy of the
representations and warranties of the Vendors set forth in Section 5.2, issued
in compliance with all applicable securities Laws and not issued in violation of
any purchase option, call option, right of first refusal, first offer, co-sale
or participation preemptive right, subscription right or any similar right;"

 

23.

Section 11.3(h) of the Purchase Agreement is hereby deleted and replaced with
the following:

 

"the Vendors shall have received the Escrow Agreement, the Escrowed Shares
Escrow Agreement and the Supplemental Escrow Agreement, each duly executed by
the Purchaser and the Escrow Agent;"

 

24.

Section 12.2(a)(xiv) of the Purchase Agreement is hereby deleted and replaced
with the following:

 

"the Escrow Agreement, the Escrowed Shares Escrow Agreement, the Supplemental
Escrow Agreement and the Registration Rights Agreement, each duly executed by
Vendors;"

 

25.

Section 12.2(b)(iv) of the Purchase Agreement is hereby deleted and replaced
with the following:

 

"evidence that the Consideration Shares have been registered in the name of each
of the Vendors, as applicable, or such other name as each such Vendor may
direct, and that the Escrowed Shares have been deposited with the Escrow Agent
in accordance with the Escrowed Shares Escrow Agreement and the Supplemental
Escrow Agreement;"

 

 

--------------------------------------------------------------------------------

 

 

26.

Section 12.2(b)(viii) of the Purchase Agreement is hereby deleted and replaced
with the following:

 

"the Escrow Agreement, Escrowed Shares Escrow Agreement, Supplemental Escrow
Agreement, Non-Competition Agreements and Registration Rights Agreement, duly
executed by the Purchaser;"

 

Certification Application

 

27.

The Corporation hereby covenants, acknowledges and agrees that, prior to
Closing: (a) it shall not enter into any collective bargaining agreement with
UNITE HERE Local 47 without the prior written consent of the Purchaser, which
consent shall not be unreasonably withheld, conditioned or delayed; (b) the
Corporation shall advise the Purchaser of any and all negotiations with UNITE
HERE Local 47; and (c) it shall allow the Purchaser to fully participate with
the Corporation in any and all negotiations with UNITE HERE Local 47. For
greater certainty, each of the Parties hereby acknowledges and agrees that the
Corporation’s and Purchaser's communication with, or participation in any
negotiation with, UNITE HERE Local 47 (i) shall not constitute an incorrectness
in or breach of or non-fulfillment of any covenant or of any representation or
warranty of the Corporation, the Vendors, Torgerson, or the Purchaser, as
applicable, contained in the Purchase Agreement (or in any agreement,
instrument, certificate or other document delivered by any of them pursuant to
the Purchase Agreement, including, without limitation, any Ancillary Transaction
Documents) and (ii) shall not give rise to any rights to indemnification for the
benefit of any Purchaser Indemnified Parties or the benefit of any Vendor
Indemnified Parties under Article 10 of the Purchase Agreement. The Vendors and
the Purchaser each hereby waive any and all conditions for their benefit
contained in Article 11 of the Purchase Agreement that relate to such
communication or negotiation.

 

28.

The Purchaser hereby covenants, acknowledges and agrees that from and after
Closing, the Corporation and the Purchaser shall provide to the Vendors all
documentation (including any collective agreements) that are reasonably
necessary to allow the Vendors to verify any and all matters and releases under
the Supplemental Escrow Agreement.

 

29.

The Purchaser hereby covenants, acknowledges and agrees that it shall, and after
Closing shall cause the Corporation to, in good faith use commercially
reasonable efforts to negotiate the terms and conditions of any collective
agreement with UNITE HERE Local 47 in a manner that seeks to mitigate and
minimize, to the extent reasonably possible, any release from the portion of the
Escrow Amount that is held pursuant to the Supplemental Escrow Agreement.

 

30.

The Purchaser hereby acknowledges and agrees that:

 

  (a) the Certification Application;         (b) the certification of UNITE HERE
Local 47 as the collective bargaining agent for employees of the Corporation;  
      (c) the execution of any collective bargaining agreement which the
Purchaser has consented to in writing in accordance with Section 27 of this
Amending Agreement;        

(d)

any facts, circumstances or events arising as a result of any conduct or actions
taken by or on behalf of the Purchaser or the Corporation pursuant to Section 27
of this Amending Agreement (including any meetings, negotiations or other
communications with UNITE HERE Local 47);

 

 

--------------------------------------------------------------------------------

 

 

 

(e)

any facts, circumstances or events arising as a result of the Corporation’s
withdrawal of its objection to the Certification Application; or

 

 

(f)

any unfair labour practice complaints raised by UNITE HERE Local 47 or any
employees of the Corporation in relation to negotiations described in Section 29
or the matters set out in Section 30 of this Amending Agreement,

 

(i) shall be deemed to not constitute a breach or non-fulfillment by the
Corporation or any of the Vendors or Torgerson of any covenant or agreement, or
a breach of or incorrectness in any representation or warranty of the Vendors or
Torgerson, contained in the Purchase Agreement (or in any agreement, instrument,
certificate or other document delivered pursuant to the Purchase Agreement,
including, without limitation, any Ancillary Transaction Documents) and (ii)
shall not give rise to any rights to indemnification for the benefit of any
Purchaser Indemnified Parties under Article 10 of the Purchase Agreement. The
Purchaser hereby waives any and all conditions for its benefit contained in
Article 11 of the Purchase Agreement and relating to the above matters.

 

Effect on Purchase Agreement

 

31.

Except to the extent amended by this Agreement or any subsequent written
consent, waiver or amending agreement among the Parties, the Parties hereby
confirm the terms and provisions of the Purchase Agreement, which agreement
shall continue in full force and effect in accordance with the terms thereof.

 

32.

This Amending Agreement may be executed in counterparts and delivered by
facsimile or other electronic means, each of which shall be deemed an original
and all of which taken together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Amending
Agreement as of the date and year first written above.

 

 

CIVEO CORPORATION

             

Per:

/s/ Bradley J. Dodson  

Name:

Bradley J. Dodson

  Title:

President and Chief

Executive Officer

 

 

 

 

Counterpart Signature Page to the Amending Agreement among Civeo Corporation,
the Torgerson

Family Trust, 989677 Alberta Ltd., 1818939 Alberta Ltd., 2040618 Alberta Ltd.,
2040624 Alberta Ltd.,

2073357 Alberta Ltd., 2073358 Alberta Ltd., Lance Torgerson and Noralta Lodge
Ltd. dated effective

March 15, 2018.

 

 

--------------------------------------------------------------------------------

 

 

 

TORGERSON FAMILY TRUST

             

Per:

/s/ Lance Torgerson  

Name:

Lance Torgerson   Title: Trustee

 

 

 

  2073357 ALBERTA LTD.          

Per:

/s/ Lance Torgerson

        Name: Lance Torgerson   Title: President

 

 

 

2073358 ALBERTA LTD.

             

Per:

/s/ Corey Smith  

Name:

Title:

Corey Smith

President

 

 

1818939 ALBERTA LTD.

             

Per:

/s/ Lance Torgerson  

Name:

Title:

Lance Torgerson

President

 

 

2040618 ALBERTA LTD.

             

Per:

/s/ Lance Torgerson  

Name:

Title:

Lance Torgerson

President

 

 

2040624 ALBERTA LTD.

             

Per:

/s/ Lance Torgerson  

Name:

Title:

Lance Torgerson

President

 

Counterpart Signature Page to the Amending Agreement among Civeo Corporation,
the Torgerson

Family Trust, 989677 Alberta Ltd., 1818939 Alberta Ltd., 2040618 Alberta Ltd.,
2040624 Alberta Ltd.,

2073357 Alberta Ltd., 2073358 Alberta Ltd., Lance Torgerson and Noralta Lodge
Ltd. dated effective

March 15, 2018.

 

 

--------------------------------------------------------------------------------

 

 

 

989677 ALBERTA LTD.

             

Per:

/s/ Lance Torgerson  

Name:

Title:

Lance Torgerson

President

 

 

 

NORALTA LODGE LTD.

             

Per:

/s/ Lance Torgerson  

Name:

Title:

Lance Torgerson

Chairman

 

            /s/ Tammy Torgerson     /s/ Lance Torgerson  

WITNESS

 

 

   

LANCE TORGERSON

 

 

 

 

 

 

Counterpart Signature Page to the Amending Agreement among Civeo Corporation,
the Torgerson

Family Trust, 989677 Alberta Ltd., 1818939 Alberta Ltd., 2040618 Alberta Ltd.,
2040624 Alberta Ltd.,

2073357 Alberta Ltd., 2073358 Alberta Ltd., Lance Torgerson and Noralta Lodge
Ltd. dated effective

March 15, 2018.